Exhibit 99.1 SCHEDULE “A” CHESAPEAKE’S OUTLOOK AS OF MARCH 31, 2008 Quarter Ending March 31, 2008 and Years Ending December 31, 2008 and 2009. We have adopted a policy of periodically providing guidance on certain factors that affect our future financial performance.As of March 31, 2008, we are using the following key assumptions in our projections for the first quarter of 2008 and the full-years 2008 and 2009. The primary changes from our February 21, 2008 Outlook are in italicized bold and are explained as follows: 1) We are increasing our prior production guidance for the full-years 2008 and 2009 (note: guidance in this Outlook excludes production expected to be sold in conjunction with various anticipated monetizations transactions in 2008 and 2009); 2) Projected effects of changes in our hedging positions have been updated; 3) Budgeted capital expenditure assumptions have been updated; and 4) Share assumptions have been updated to reflect our recent 20 million share common stock offering. Quarter Ending 3/31/2008 Year Ending 12/31/2008 Year Ending 12/31/2009 Estimated Production(a) Oil – mbbls 2,675 10,700 11,000 Natural gas – bcf 182 – 186 798 – 808 924 – 944 Natural gas equivalent – bcfe 198 – 202 862.5 – 872.5 990 – 1,010 Daily natural gas equivalent midpoint – mmcfe 2,200 2,370 2,740 NYMEX Prices (b) (for calculation of realized hedging effects only): Oil - $/bbl $80.98 $82.36 $80.00 Natural gas - $/mcf $7.55 $8.01 $8.00 Estimated Realized Hedging Effects (based on assumed NYMEX prices above): Oil - $/bbl $(6.98) $(5.94) $1.94 Natural gas - $/mcf $1.84 $1.11 $0.69 Estimated Differentials to NYMEX Prices: Oil - $/bbl 7
